Title: To Benjamin Franklin from ——— Gléyo La Chesnaÿe, 8 May 1778
From: Gléyo La Chesnaÿe, ——
To: Franklin, Benjamin


Monsieur,
Lorient 8 May 1778.
Comme je suis à la veille De partir pour l’amerique anglaise, et que vous avez bien voulu m’honorer Desja De votre confiance, j’ai pris la liberté De vous offrir mes services. Je commande un brigue De 200 tonneaux et tres bon marchant. Si vous avez quelque ordre à me donner pour ce paÿis soyez assuré, Monsieur, que personne ne pourait les suivre avec plus De zele ainsi que Du soumi respect avec Le quel j’ai l’honneur D’etre, Monsieur, votre tres humble et obéissant serviteur
  GLÉYO LA CHESNAŸE

  En cas, Monsieur, que vous Daigniez m’en charger, je compte partir sous 15 jours, et Mon addresse est,
  à gléyo lachesnaÿe
  à st. Brieuc
  C’est moy, Monsieur, qui ai commendé la mere Bobie.

 
Notation: Glégo de la Chesnaye L’Orient 8 May 1778.
